IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30456
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOHN LACOUR,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-10012-3
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     John Lacour, federal prisoner # 09668-035, appeals the

district court’s denial of his postconviction motion to rescind

the imposition of a $40,000 fine.    Lacour challenged the fine on

direct appeal, and we affirmed the district court.       See United

States v. Lacour, No. 98-30803 (5th Cir. Apr. 11, 2000)

(unpublished).    Lacour, however, again argues that imposition of

a fine was a violation of his Eighth Amendment rights because of

his inability to pay.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30456
                                 -2-

     The district court was without jurisdiction to entertain

this unauthorized motion.   See United States v. Hatten, 167 F.3d
884, 886 (5th Cir. 1999) (district court has no jurisdiction to

entertain a challenge to the legality of a fine imposed as a term

of supervised release); see also United States v. Early, 27 F.3d
140, 141-42 (5th Cir. 1994) (district court has no jurisdiction

to entertain unauthorized motions).   This appeal is without

arguable merit and therefore frivolous.    See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).   It is dismissed.   5th Cir.

R. 42.2.

     DISMISSED.